                                                        February 20, 2019


VIA E-FILING
Honorable United States District Judge George C. Hanks, Jr.
United States Courthouse
601 Rosenberg, Sixth Floor
Galveston, Texas 77550

Re:    Civil Action No. 3:19-cv-00041; MOVE Texas Civic Fund, et al. v. David
       Whitley, et al.; in the United States District Court, Southern District of Texas,
       Galveston Division

Dear Judge Hanks:

        On behalf of Defendants Texas Secretary of State David Whitley and Texas Director
of Elections Keith Ingram (the “State Defendants”), we write to update the Court regarding
the status of the preliminary injunction hearing currently underway in front of Judge Biery
and to respond to Plaintiffs’ letter submitted earlier today, wherein they propose conditions
for transfer.

        After hearing additional evidence today, Judge Biery continued the preliminary
injunction hearing for the further submission of evidence. Judge Biery intends to resume
the hearing in his court on either Friday or Monday, depending on the ruling of this Court.

        The State Defendants also received the letter from counsel for the ACLU Plaintiffs
in this case addressed to this Court. In response, the State Defendants advised the Plaintiffs
that they do not object to the Plaintiffs attending the next scheduled setting in front of Judge
Biery and arguing their position on their motion for a preliminary injunction. In addition,
many of the declarations attached to Plaintiffs’ motion for preliminary injunction in this
case were today admitted into evidence by Judge Biery.

       As such, the State Defendants believe that the Plaintiffs in this case can adequately
present their request for preliminary injunction to Judge Biery on Friday or Monday,
before the 30-day deadline has run for any voter who may have received a notice of
examination.


        P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov
The Honorable George C. Hanks                                                   Page 2
February 20, 2019




                                      Best Regards,



                                      Patrick K. Sweeten
                                      Associate Deputy for Special Litigation
                                      Todd Lawrence Disher
                                      Special Counsel for Civil Litigation


cc: All counsel of record (via ECF)
